DETAILED ACTION
Applicant's response, filed 1 April 2021, has been fully considered.  Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Status
	Claims 1-7, 13, 16, 18-21 are currently pending and under exam herein.
	Claims 8-12, 14-15, and 17 have been cancelled.
	Claim 21 is newly cited.

Claim Objections
	The outstanding claim objections are hereby withdrawn in view of claim amendment.

Specification
	The amendments to the Specification have been entered and, as such, the objections are hereby withdrawn.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7, 13, 16, 18-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of mental steps, mathematic concepts, organizing human activity, or a natural law without significantly more. 
The MPEP at MPEP 2106.03 sets forth the following steps for identifying eligible subject matter at 2106.04:
(1) Are the claims directed to a process, machine, manufacture or composition of matter?
(2A)(1) Are the claims directed to a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea (“Prong One”)?
(2A)(2)  If the claims are directed to a judicial exception under Prong One, then is the judicial exception integrated into a practical application (“Prong Two”)?
(2B) If the claims are directed to a judicial exception and do not integrate the judicial exception, do the claims provide an inventive concept?

With respect to step (1): yes the claims are drawn to processes herein (independent claims 1, 8, 12, 13, 16, and 19).
With respect to step (2A)(1), the instant claims are directed to an abstract idea of in the mathematical concept and mental process categories of abstract idea. “Claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection" (MPEP 2106.04).  
Abstract ideas include mathematical concepts, (mathematical formulas or equations, mathematical relationships and mathematical calculations), certain methods of organizing human activity, and mental processes (procedures for observing, evaluating, analyzing/ judging and organizing information. (MPEP 2106.04(a)(2). Laws of nature or natural phenomena include naturally occurring principles/ relations and nature-based products that are naturally occurring or 
Mathematical concepts recited include:
Claims 1, 13, and 16: “fitting predetermined Pharmacokinetic-pharmacodynamic models to the information from step b) and c) to determine constant ke, or t1/2 eq”).  Said step is one that is defined as a mathematical concept in the claim wherein calculations of ke or t1/2 eq are performed after steps of fitting PK/PD models, also a mathematical concept, as described in the Specification at least at paragraph [0074-published application] 
	Claim 19: “fitting predetermined PK/PD models to the information from each study day to determine the constants ke or t1/2 eq applying to that study day and computing the rate of progression of Parkinson’s disease in the said human as the slope of the line that best fits the set of data points from all study days”
Mental processes recited in the independent claims include:
Claims 1, 13, 16: “comparing the constant ke, or t1/2 eq to historical values from healthy humans, and, or patients with Parkinson’s disease”.  Said operation is in the context of mathematical procedures but can also be viewed as a mental step because there are no further parameters to define what is intended by “comparing” and thus said step can be one of simple visual comparison of the data to a list or collection of data.
The following limitations in the independent claims reciting a law of nature include:
“correlations between drug concentration and the effect on Parkinson’s disease” wherein said phenomena is an effect of levodopa levels and disease.  	
Hence, the claims explicitly recite numerous elements that, individually and in combination, constitute abstract ideas.  

Independent claims 1, 13, 16 and 19 recites the additional element that are not an abstract idea: “administering to the patient with Parkinson’s disease one or more doses of levodopa”; collecting biological imaging data; measuring levodopa concentrations.  Said operations are said to represent data gathering steps and are additional elements in the claims.  Said steps are directed to extra-solution activity, as they collect the data needed to carry out the abstract idea.  Data gathering does not impose any meaningful limitation on the abstract idea, or how the abstract idea is performed.  Data gathering steps are not sufficient to integrate an abstract idea into a practical application. (MPEP 2106.05(g).
	Claim 1 recites the limitation related to “further providing subsequent levodopa…based on comparison”.  However, no actual steps provide for the integration of the judicial exception into the step of “treatment”.  For example, what parameter about the “comparison” is included or not included to inform a subsequent treatment with levodopa.  Without details in the claim the association of subsequent treatment and the fitted data is not clear.  To integrate a judicial exception into a practical application, the treatment or prophylaxis limitation must be specifically identified, and not merely instructions to apply the judicial exception.  The 
	Dependent claim 20 has been analyzed.  Dependent claim 20 is directed to further abstract limitations.  Dependent claims 2-7 and 18 are directed to additional steps of data gathering.  
	None of these dependent claims recite additional elements which would integrate a judicial exception into a practical application.
	Lastly, the claims are analyzed under (2B). Because the claims recite an abstract idea, and do not integrate that abstract idea into a practical application, the claims lack a specific inventive concept.  The judicial exception alone cannot provide that inventive concept or practical application (MPEP 2106.05).  Identifying whether the additional elements beyond the abstract idea amount to such an inventive concept requires considering the additional elements individually and in combination to determine if they provide significantly more than the judicial exception. (MPEP 2106.05.A i-vi).
	With respect to the claims above: The additional elements of data gathering do not rise to the level of significantly more than the judicial exception.  The prior art to Contin et al. (Journal of Neurology (2003) Vol. 250:1475-1481), as example, discloses that steps of administering a drug (levodopa) and collecting biological image data and further measuring concentrations recognizes that this data gathering element is routine, well understood and conventional in the art (see also the prior art to Dietz et al. (Clinical Pharmacology and Therapeutics (2001) Vol. 70: pages 33-41).

	Dependent claims 2-7, 18 and 20 have been analyzed with respect to step 2B. None of these claims provide a specific inventive concept, as they all fail to rise to the level of significantly more than the identified judicial exception.
	For these reasons, the claims, when the limitations are considered individually and as a whole, are rejected under 35 USC § 101 as being directed to non-statutory subject matter.

Response to Applicant’s Arguments
	1.  Applicant states that “claim 1 as amended provides a method of treatment of a patient with PD”.  Applicant includes that “the treatment step imposes a meaningful limit that integrates the abstract idea into a practical application”.  
	It is respectfully submitted that this is not persuasive.  The amendment does not provide for a clear relationship between the recited judicial exceptions in the claim which are those wherein constants are compared to one another and the provision of further treatment.   What constituents the criteria to move forward with subsequent treatment?  The comparison step of the claim yields no results.  As such, the claim still recites conventional steps, whereby it is known to give levodopa to PD patients. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-
1.  Claims 1-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Contin et al. (Journal of Neurology (2003) Vol. 250:1475-1481) in further view of Leslie et al. (TiPS (2000) Vol. 21:pags 314-318—offering review of the state of the art of fMRI).  This rejection is newly cited and is necessitated by claim amendment.
Claim 1 is directed to a method of planning treatment for a patient with Parkinson’s Disease, the method comprising:
a) administering to the patient with Parkinson’s disease, one or more doses of levodopa (Contin et al. teach administration of levodopa to patients with PD at page 1475)
b) collecting biological imaging data of one or more brain regions of the patient with Parkinson’s disease in response to the one or more doses of levodopa administered in a), over a period of time where the response to levodopa has not reached a steady state, and (Contin et al. disclose collection of biological imaging data of one or more brain regions of PD patients over a period of time-pages 1475-1476)
c) repeatedly measuring levodopa concentrations in a body fluid from the patient with Parkinson’s disease, over a period of time (Contin et al. disclose measurements of levodopa in patients over the period of 10-minute intervals for the first 90 minutes, thus constituting repeated measurements of levodopa concentration-page 1476, col. 2)
d) fitting predetermined pharmacokinetic-pharmacodynamic models to the information from step b) and step c), to determine constant ke, or t1/2eq (Contin et al. disclose PK/PD modeling wherein a Ke is assessed, as well as the levodopa t1/2 value (page 1476, col. 2) 
1/2eq, to historical values from healthy humans, and, or patients with Parkinson’s disease, and (Contin et al. teach comparisons of half-life values to other PD patients, as example, at page 1480, col. 1).
f) wherein subsequent treatment of the patient with Parkinson’s disease is determined based on the comparison in e) (the recitation of a subsequent treatment herein is one that is intended and not limiting as currently recited).  
Contin et al. does not specifically teach the BOLD or fMRI or varying methods of imaging that are included often with PK/PD modeling techniques.  However, Leslie et al. disclose said methods.  See Leslie at page 314.
With respect to claim 2, Contin et al. teach historical values as drawn from the patient with PD (page 1480, col. 1) 
With respect to claim 3, Leslie et al. teach image collection via functional MRI (abstract).
With respect to claim 4, Leslie et al. disclose use of MRI with blood O2 level detection (BOLD technology) at page 315, col. 1.
With respect to claim 5, Leslie et al. teach the use of PET scan for imaging (page 315, col. 1).
With respect to claim 6, Contin et al. disclose the use of SPECT imaging (page 1475).
With respect to claim 7, Leslie et al. disclose imaging that includes perfusion imaging collected on an MRI device (page 315, col. 1-asl technique).
 It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to have used the alternative imaging methods as taught by Leslie et al. with the techniques pertaining to PD as disclosed in Contin et al., as Leslie et al. discuss the merits of .  

2.  Claims 13 and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Contin et al. (Journal of Neurology (2003) Vol. 250:1475-1481) and in further view of Leslie et al. (TiPS (2000) Vol. 21:pags 314-318—offering review of the state of the art of fMRI) and in further view of Bloom et al. (Human Brain Mapping (1999) Vol. 8:235-244).
Claim 13 is directed to a method of quantifying Parkinson’s disease severity in an individual human, the method comprising:
a) administering to human a single dose of levodopa (Contin et al. teach administration of levodopa to patients with PD at page 1475)
b) repeatedly collecting biological imaging data representing regional activity using BOLD or fMRI that reflect the activity of one or more brain regions of the patient with Parkinson’s disease in response to the one or more doses of levodopa administered in a), over a period of time where the response to levodopa has not reached a steady state, and (Contin et al. disclose collection of biological imaging data of one or more brain regions of PD patients over a period of time-pages 1475-1476)
c) repeatedly measuring levodopa concentrations in a body fluid from the patient with Parkinson’s disease, over a period of time (Contin et al. disclose measurements of levodopa in patients over the period of 10-minute intervals for the first 90 minutes, thus constituting repeated measurements of levodopa concentration-page 1476, col. 2)
d) fitting predetermined pharmacokinetic-pharmacodynamic models to the information from step b) and step c), to determine constant ke, or t1/2eq (Contin et al. disclose PK/PD modeling wherein a Ke is assessed, as well as the levodopa t1/2 value (page 1476, col. 2) 
e) comparing the constant ke or t1/2eq, to historical values from healthy humans, and, or patients with Parkinson’s disease, and (Contin et al. teach comparisons of half-life values to other PD patients, as example, at page 1480, col. 1)
f) determining disease severity defined as the interpolated sample severity in the patients with PD corresponding to ke or t1/2 eq value obtained in the individual human (Contin et al. at page 1476, col. 1-disease severity).  
Claim 21 includes the method of claim 13 applied to PD patients. The prior art to Contin teaches said embodiments wherein treatments are given to PD patients (see above).
Contin et al. does not specifically teach the BOLD or fMRI or varying methods of imaging that are included often with PK/PD modeling techniques.  However, Leslie et al. disclose said methods.  See Leslie at page 314.
Neither Leslie not Contin et al. specifically teach the repeated collection of imaging data or the repeated measurement of levodopa.  However, the methods as disclosed by Bloom et al. make prima facie obvious to one of ordinary skill in the art at the time of the invention the inclusion of multiple imagines over time after multiple dosages so as to appropriately track onset of activation time of a drug of interest, time to peak effect of a drug of interest, and duration of action of said drug (abstract-Bloom et al.)  One would have been motivated to do so given the knowledge that often with PD patient’s the drug has varying effects depending upon the .

3.  Claims 16 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Contin et al. (Journal of Neurology (2003) Vol. 250:1475-1481) in view of Leslie (TiPS (2000) Vol. 21:pags 314-318—offering review of the state of the art of fMRI) and in further view of Bloom et al. (Human Brain Mapping (1999) Vol. 8:235-244). This rejection is newly cited and is necessitated by claim amendment.
Claim 16 is directed to a method of improving a measurement of Parkinson’s disease severity in one or more regions of the brain in an individual human with Parkinson’s disease, the method comprising:
a) administering to human one or more doses of levodopa (Contin et al. teach administration of levodopa to patients with PD at page 1475)
b) repeatedly collecting biological imaging data representing regional activity using BOLD of fMRI that reflect the activity of one or more brain regions of the human with Parkinson’s disease over a period of time where the response to levodopa has not reached a steady state, and (Contin et al. disclose collection of biological imaging data of one or more brain regions of PD patients over a period of time-pages 1475-1476)
c) repeatedly measuring levodopa concentrations in a body fluid from the patient with Parkinson’s disease, over a period of time (Contin et al. disclose measurements of levodopa in patients over the period of 10-minute intervals for the first 90 minutes, thus constituting repeated measurements of levodopa concentration-page 1476, col. 2)
1/2eq (Contin et al. disclose PK/PD modeling wherein a Ke is assessed, as well as the levodopa t1/2 value (page 1476, col. 2) 
e) comparing the constant ke or t1/2eq, to historical values from healthy humans, and, or patients with Parkinson’s disease, and (Contin et al. teach comparisons of half-life values to other PD patients, as example, at page 1480, col. 1).
Contin et al. does not specifically teach the BOLD or fMRI or varying methods of imaging that are included often with PK/PD modeling techniques.  However, Leslie et al. disclose said methods.  See Leslie at page 314.
Neither Contin et al. nor Leslie specifically teach the repeated collection of imaging data or the repeated measurement of levodopa.  However, the methods as disclosed by Bloom et al. make prima facie obvious to one of ordinary skill in the art at the time of the invention the inclusion of multiple images over time after multiple dosages so as to appropriately track onset of activation time of a drug of interest, time to peak effect of a drug of interest, and duration of action of said drug (abstract-Bloom et al.)  One would have been motivated to do so given the knowledge that often with PD patient’s the drug has varying effects depending upon the particular patients and the particular time frames of which the patients have been using said drug to control symptoms (see, as example, Contin et al. at page 1476, col. 1).
With respect to claim 18, Contin et al. teach said measurements as disclosed above.

4.  Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Contin et al. (Journal of Neurology (2003) Vol. 250:1475-1481) in view of Leslie (TiPS (2000) Vol. 21:pags 314-318—offering review of the state of the art of fMRI) and further evidenced by Dietz et al. (Clinical Pharmacology (2001); Vol. 70:33-41) and in further  view of Bloom et al. (Human Brain Mapping (1999) Vol. 8:235-244).  
Claim 19 is directed to a method of improving a determination of the rate of progression of Parkinson’s in a human with PD, the method comprising:
a) performing concurrently on each of two study days: (Contin et al. disclose duration of the study wherein concurrent measurements are taken over two days (see Contin et al. at page 1476)
i) administering to human a single dose of levodopa (Contin et al. teach administration of levodopa to patients with PD at page 1475)
 	ii) repeatedly collecting biological imaging data of one or more brain regions of the patient with Parkinson’s disease in response to the one or more doses of levodopa administered in a), over a period of time where the response to levodopa has not reached a steady state, and (Contin et al. disclose collection of biological imaging data of one or more brain regions of PD patients over a period of time-pages 1475-1476)
iii)  repeatedly measuring levodopa concentrations in a body fluid from the patient with Parkinson’s disease, over a period of time (Contin et al. disclose measurements of levodopa in patients over the period of 10-minute intervals for the first 90 minutes, thus constituting repeated measurements of levodopa concentration-page 1476, col. 2)
b) fitting predetermined pharmacokinetic-pharmacodynamic models to the information from each study day to determine constant ke, or t1/2eq (Contin et al. disclose PK/PD modeling wherein a Ke is assessed, as well as the levodopa t1/2 value (page 1476, col. 2) 
Contin et al. teach rate of plasma concentration to effect at page 1476)
Contin et al. does not specifically teach the BOLD or fMRI or varying methods of imaging that are included often with PK/PD modeling techniques.  However, Leslie et al. disclose said methods.  See Leslie at page 314.
Neither Contin et al. nor Leslie specifically teach  the slope of a line that indicate progression.  However the study performed by Dietz et al. illustrate a slope of the line as pertains to data points over two study days and wherein measurement is performed in 47 planes at 23 time frames and wherein said slope correlates with disease (pages 35; 39).  Neither Contin et al. nor Dietz et al. specifically teach the repeated collection of imaging data or the repeated measurement of levodopa.  However, the methods as disclosed by Bloom et al. make prima facie obvious to one of ordinary skill in the art at the time of the invention the inclusion of multiple images over time after multiple dosages so as to appropriately track onset of activation time of a drug of interest, time to peak effect of a drug of interest, and duration of action of said drug (abstract-Bloom et al.)  One would have been motivated to do so given the knowledge that often with PD patient’s the drug has varying effects depending upon the particular patients and the particular time frames of which the patients have been using said drug to control symptoms (see, as example, Contin et al. at page 1476, col. 1).  One would have further made the calculations as set forth in Dietz, as said PK/PD model is used in the same fashion as that of Contin et al.  Contin et al. reference the methodology as set forth in the Dietz et al. citation (as indicated in Contin et al. at page 1480).  Each of said references are in the same field of endeavor and thus .

5.  Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Contin et al. (Journal of Neurology (2003) Vol. 250:1475-1481) in view of in view of Leslie (TiPS (2000) Vol. 21:pags 314-318—offering review of the state of the art of fMRI) and further evidenced by Dietz et al. (Clinical Pharmacology (2001); Vol. 70:33-41), in view of Bloom et al. (Human Brain Mapping (1999) Vol. 8:235-244) as applied to claim 19 and in further view of Furey et al. (Pharmacology, Biochemistry, and Behavior (2000) Vol. 66:475-481).
With respect to claim 19, Contin, Leslie, Dietz, and Bloom teach said limitations as above.  With respect to claim 20, Contin and Dietz teach providing patients levopdopa between the first and last day of the study.  Contin and Dietz et al. do not specifically teach assessment of a control group. However, the prior art to Furey teaches imaging study wherein doses over time are given to a study group and images are gathered over a time course and wherein a control group is also included.  Said study includes the pharmacokinetic effects of a drug as assessed by functional MRI (abstract; materials and methods).  It would have been prima facie obvious to have included controls in the studies of Contin and Dietz in view of Bloom so as to further assess the effects of levodopa on the brain regions of interest.  One would have been motivated to do so because Furey et al. disclose that such studies are crucial for understanding the effects of neurotransmitter associated drugs on the diseased brain (page 481).  As such, including said parameters in an invention that includes techniques as disclosed in Contin, Dietz, Bloom and Furey would have been obvious in view of the disclosures in the prior art that are in the same field of endeavor.  

Response to Applicant’s Arguments
	1.  Applicant states that the claims as amended include biological images from BOLD or fMRI and that the prior art does not teach said element.  
	The arguments have been considered but not deemed persuasive in view of the new grounds of rejection set forth in the office action as necessitated by claim amendment.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Inquiries
Papers related to this application may be submitted to Technical Center 1600 by facsimile transmission.  Papers should be faxed to Technical Center 1600 via the PTO Fax Center.  The faxing of such papers must conform to the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993) (See 37 CFR § 1.6(d)).  The Central Fax Center Number is (571) 273-8300.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

/Lori A. Clow/            Primary Examiner, Art Unit 1631